 

Cc OD CO WS KN tA UB Uhm

N NM NO BO BO RD OND ORD OR mm ei ee
ao sS DBO tH F&F BY NSE OS DO w A OK lUlUlUBlUlUlwUN Oe

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

Branch Chief, Fresno Office

2300 Tulare Street, Suite 330

Fresno, California 93721-2226 CLERK, U.S, DISTRICT COURT

Telephone: (559) 487-5561 Been DISTRICT OF GBLIFORNIA

 

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:11-cr-00350 LJO

)
Plaintiff, )

) APPLICATION AND-{PRGPOSED]

V. ) ORDER APPOINTING COUNSEL
)
BRIAN KEITH MURPHY, )
)
Defendant. )
)

 

Defendant, Brian Keith Murphy, through the Federal Defender for the Eastern District of
California, hereby requests appointment of counsel for the purpose of seeking amendment of his
conditions of supervised release,

Mr. Murphy initially had retained counsel and then appointed CJA panel counsel. He submits the
attached Financial Affidavit as evidence of his inability to retain counsel at this time. On June 18, 2012,
Mr. Murphy pled guilty to the single count Indictment, namely, 18 U.S.C. § 2252(a)(2) ~ Receipt of
Distribution of a Visual Depiction of a Minor Engaged in Sexually Explicit Conduct (Doc. 36). On
September 10, 2012, Mr. Murphy was sentenced to 97 months custody, $100 special assessment, and 180
months supervised release (Doc. 43). On November 19, 2018, a modification of the conditions of Mr.
Murphy’s supervision was approved by the court as recommended by Probation (Doc. 47).

Hf
/

 

 
a]

oO CO SDH A Re OH ONO

eo SN DBD YH FY NHN EF SG oO wm a KR OA BR OD oD Oe US

 

After reviewing Mr. Murphy’s Financial Affidavit, it is respectfully recommended that counsel be

appointed to assist him.

Dated: May “> , 2019 Ce. a | a

CHARLES J, LEE ”
Assistant Federal Defender
Branch Chief, Fresno Office

 
 

Oo CO J DW Ww BS Ww BF

NM NM NM BR BR BRO RD ON OR mm mee eee
oo 4 DO eR FO BY NO SKS DO OlmwlUlUlUlUNUlUUlUB lh UUme CO

 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel at this time, the

Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

Al fs bul, iM:

HONORABLE BARBARA A. McAULIFFE
United States Megan Tex Judge

Dated: May “4, 2019

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cas FINANCIAL AFFIDAVIT =
(Rev. ) IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE:
IN THE UNITEDSTATES O DISTRICTCOURT CI COURTOFAPPEALS OI OTHER (Specify below)
IN THE CASE OF LOCATION NUMBER
FOR
L v. |
AT
PERSON REPRESENTED (Show your fitl! name) 1 © Defendant - Adult
. 2 0 Defendant - Juvenile
. 30 Appellant
Buar Kecth TY din 4 0 Probation Violator
5 (1 Supervised Release Violator
5 0 Habeas Petitioner Court of Appeals
CHARGE/OFFENSE (describe ifapplicable & check hax} 0 Felony 7 OF 2255 Petitioner
1 Misdemeanor 8 0 Material Witness
9 OF Other (Specip)

 

 

L

ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— \
Are you now employed? O Yes pe No (7 Self-Employed
Name and address of employer:
IF YES, how much do you {F NO, give month and year of last employment?
? di th
EMPLOY- eam per month? $_ _ _ How much did you eam per month? $ __
MENT If married, is your spouse employed? O ves No
If you are a minor under age 21,
IF YES, how much does your what is the approximate monthly income
spouse eam per month? § of your parent(s) or guardian(s)? $
INCOME Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
& form of rent payments, interest, dividends, retirement or annuity payments, or other sources? O Yes TG
ASSETS OTHER RECEIVED SOURCES
INCOME IF YES, give the amount $§
received and identify the $
sources §$
CASH Do you have any cash on hand or money in savings or checking accounts? OJ Yes ef} No IF YES, total amount? §
Do you own any real estaje, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
and clothing)? CJ Yes x0 No
VALUE DESCRIPTION
PROP- IFYES,givevalueand $ _. _. —_.
ERTY description foreach $
§
i $
MARITAL STATUS List persons you actually suppor and your relationship to them
Single Total
DEPENDENTS Married No. of
Widowed Dependents
OBLIGATIONS Separated or Divorced
D - i MONTHLY
EBTS DEBTS & | _DESCRIPTI , TOTAL DEBT PAYMENT
MONTHLY BILLS : $
(Rent, utdines, faans, J boo “\_s $
charge accounts, cic) |, dA pry *% 7} 3 $
_H r a ard 3 $

I certify under penalty of perjury that the foregoing is true and correct.

 

5/3/74
7 Date
